Citation Nr: 1521301	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sterilization. 

2.  Entitlement to an initial rating higher than 50 percent for service-connected bilateral plantar fasciitis.  

3.  Entitlement to an initial compensable rating for service-connected coccydynia ("tailbone disability"). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1986 to July 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for sterilization, granted service connection for bilateral plantar fasciitis and assigned a noncompensable rating, and granted service connection for coccydynia and assigned a noncompensable rating.  In a December 2014 rating decision, the RO increased the rating for bilateral plantar fasciitis to 50 percent for the entire appeal period.  The Veteran is presumed to be seeking the highest possible rating.  

In March 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's March 2015 hearing testimony withdrew the service connection claim for sterilization. 

2.  The Veteran's March 2015 hearing testimony withdrew the claim for an initial rating higher than 50 percent for bilateral plantar fasciitis.  

3.  During the appeal period, the Veteran's tailbone disability has been manifested by constant pain when sitting, and X-rays have revealed an anteriorly-angled coccyx with abnormal contour. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for sterilization have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for an initial rating higher than 50 percent for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  During the appeal period, the criteria for a schedular disability rating of 20 percent, but no higher, for a tailbone disability have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeal Withdrawals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the Veteran's March 2015 Board hearing, she withdrew the appeal for service connection for sterilization as well as the appeal for an initial rating higher than 50 percent for bilateral plantar fasciitis.  See hearing transcript, p.2.  Thus, there remain no allegations of fact or law for appellate consideration regarding those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those claims, and they are dismissed.

Duties to Notify and Assist

The VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The only issue remaining on appeal is that of entitlement to an initial compensable rating for service-connected coccydynia.   This issue arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, the record reflects that the Veteran's post-service private medical records have been associated with her claims file.  The Veteran has not identified any relevant, available treatment records that have not already been obtained.  

The Veteran was afforded a VA General Medical examination in December 2010.  The VA examination report is adequate because it is based on the medical history provided by the Veteran, and it describes the disability in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the types of evidence that would assist in that regard.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Tailbone Disability

The Veteran's tailbone disability is currently assigned a noncompensable rating under DC 5298 ("removal of coccyx"), which is the only diagnostic code that pertains specifically and exclusively to the coccyx (i.e. tailbone).  While DC 5298 is specific to the coccyx, it only contemplates a disability where the coccyx has been removed, and it only provides two possible ratings-a noncompensable rating without painful residuals, and a 10 percent rating with painful residuals.  In this case, the Veteran's coccyx has not been partially or completely removed, and the Veteran testified that her doctors had informed her that such surgery would not be possible due to medical complications.  The Veteran is competent to report what her doctors told her.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When rating a disability, the Board is not confined to a particular diagnostic code, and the disability should be rated according to the code that is most analogous to the functional impairment caused by the disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Given the limitations of DC 5298 as applied to this case, the Board has reviewed the other diagnostic codes to determine which of them would be most analogous to her disability and provide her with the most favorable rating.  The Board considered the diagnostic codes listed under "Gynecological Conditions," located at 38 C.F.R. § 4.116, but none of them addressed the Veteran's specific situation.  For example, as the December 2010 VA examiner opined that the Veteran's tailbone disability was aggravated by childbirth during service, the Board considered DC 7623 ("surgical complications of pregnancy").  However, the medical conditions described by this rating code (i.e. rectocele, cystocele, and relaxation of perineum) are not shown in the Veteran's case. 

The Board finds that the most analogous code that accurately encapsulates the Veteran's tailbone disability picture and all resulting manifestations is DC 5235 ("vertebral fracture or dislocation"), which is rated under the General Rating Formula for Diseases and Injuries of the Spine ("Spine Rating Formula"), located at 38 C.F.R. § 4.71a.
     
The Spine Rating Formula provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

While the range-of-motion restrictions are not pertinent in this case, the consideration of abnormal spinal contour is applicable.  Three X-rays of the Veteran's coccyx were obtained in December 2010 in conjunction with her VA General Medical examination.  The X-ray report noted that the films were limited and that there was no definite fracture, but they did reveal that the Veteran's distal coccygeal segment was angulated anteriorly.  The VA examiner determined that an anteriorly angulated coccyx could be traumatized during childbirth labor and delivery, and opined that it was more likely than not that the Veteran's coccydynia was aggravated by her childbirth in service.  DC 5235 addresses vertebral fracture and dislocation, and while a fracture is not shown in this case, the abnormal angulation and positioning of the Veteran's coccyx, as documented by X-rays taken in December 2010, show, in effect, a dislocation.  And regardless of whether this abnormal, anterior angulation of the coccyx existed prior to service or was caused by childbirth, in any event, the VA examiner opined that this abnormality was aggravated by childbirth in service.  

Given that the 20 percent rating criteria under the Spine Rating Formula (in which DC 5235 is evaluated) are satisfied where an abnormal spinal contour is shown, and given that X-rays have documented such abnormality in the Veteran's coccyx, located at the base of the spine, a 20 percent rating is warranted under DC 5235.

The next higher rating available under DC 5235 and the Spine Rating Formula is 30 percent, but the criteria for the 30 percent rating are not applicable in this case because they refer only to functional impairment of the cervical spine (neck).  A 40 percent rating is warranted where there is either unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  However, none of these criteria are met in the Veteran's case, since she is not shown to have limitation of forward flexion restricted to 30 degrees or less, and she is not shown to have ankylosis of any vertebrae, much less ankylosis (whether favorable or unfavorable) of the entire cervical or thoracolumbar spine.  

During the Veteran's hearing, she testified that her tailbone disability was manifested by pain, which occurred any time she was sitting, and caused shooting pain up her spine whenever she stood up.  She reported that her tailbone felt out of regular position, and due to the resulting pain she experienced while sitting, VA had provided her a special seat cushion with a cutout for her tailbone that she used while at work.  The Veteran also testified that she had been given several steroid injections in her tailbone while on active duty, which is confirmed by her service treatment records, but since then had been told there was no other way to treat her medical condition.  She explained that this was why she did not have any post-service treatment records documenting further treatment for her condition.  As the Spine Rating Formula explicitly encompasses symptoms of pain, stiffness, and aching in the affected area of the spine, the Board finds that the 20 percent rating assigned under this formula addresses the Veteran's reported symptoms.  

In summary, the evidence supports a finding that the criteria for a disability rating of 20 percent, but no higher, have been met.  Since there is no demonstrable change in the severity of the Veteran's disability during the appeal period, consideration of staged ratings is unnecessary.        

Other Considerations 

Since the Veteran is shown to have been employed during the appeal period, and as she has not asserted that her tailbone disability prevents her from obtaining gainful employment, a total disability rating based on individual unemployability (TDIU) has not been raised by the Veteran or by the record at this time.  

Additionally, referral for extraschedular consideration is not warranted in this case.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's tailbone disability is manifested by pain, which occurs any time the Veteran is seated and requires the use of a special seat cushion, as well as an abnormality in the curvature of the coccyx.  While several diagnostic codes needed to be considered in order to find the most analogous match for the Veteran's disability picture, DC 5235 squarely addresses the manifestations of the Veteran's tailbone disability.  The abnormal curvature of the tailbone is contemplated by the 20 percent rating under the Spine Rating Formula, and the formula also explicitly contemplates pain, stiffness, and aching in the affected area of the spine.  Since all manifestations have been addressed by the schedular criteria, the comparison of the Veteran's tailbone disability with those criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  As such, referral for extraschedular consideration of this disability is not warranted.  

The Board is cognizant of the Court's decision of Johnson v. McDonald, in which the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  762 F.3d 1362 (Fed. Cir. 2014).  In the case at hand, based on the evidence currently of record, the schedular criteria for each of the Veteran's service-connected disabilities adequately contemplate the symptoms experienced by the Veteran, and she has not contended otherwise.  As such, there is no need to refer this case for an extraschedular rating based on the combined impact of multiple disabilities.  



[CONTINUED ON NEXT PAGE]



ORDER

The appeal for service connection for sterilization is dismissed. 

The appeal for an initial rating higher than 50 percent for bilateral plantar fasciitis is dismissed. 

A schedular disability rating of 20 percent, but no higher, for the Veteran's tailbone disability during the entire appeal period is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


